 Case 20-60040 Document 71 Filed in TXSB on 01/27/21 Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            VICTORIA DIVISION

IN RE: BRUCIE KALINE MOORE,                         §      CASE NO. 20-60040
       Debtor.                                      §      CHAPTER 7

 CROSS NOTICE OF BANKRUPTCY RULE 2004 EXAMINATION OF BRUCIE K.
                           MOORE

TO: Brucie K. Moore, by and through her attorney of record, Timothy D. Japhet, P.O.
Box 2419, Corpus Christi, TX 78403; Email: tdjaphet@gmail.com.

         PLEASE TAKE NOTICE that, in accordance with Rules 2004 of the Local

 and Federal Rules of Bankruptcy Procedure, Robert Guzman (“Guzman”), will take

 the Bankruptcy Rule 2004 Cross Examination (“2004 Examination”) of Brucie K.

 Moore (“Debtor”). The 2004 Examination will be taken before an officer authorized

 by law to administer oaths, on February 26, 2021, at 1:00 p.m. and continuing from

 business day to business day thereafter until completed, at the offices Jordan, Holzer

 & Ortiz, P.C., 500 N. Shoreline Blvd., Suite 900, Corpus Christi, TX. 78401.

       Please take further notice that, this 2004 Cross Examination will be recorded by

 audio and video recordings.

                                            Respectfully submitted,

                                            /s/ Nathaniel Peter Holzer
                                            Nathaniel Peter Holzer
                                            State Bar No. 00793971; SD #21503
                                            JORDAN, HOLZER & ORTIZ, P.C.
                                            500 North Shoreline Blvd, Suite 900
                                            Corpus Christi, TX 78401-0341
                                            Telephone:     361.884.5678
                                            Facsimile:     361.888.5555
                                            Email: pholzer@jhwclaw.com
                                            ATTORNEYS FOR ROBERT GUZMAN
 Case 20-60040 Document 71 Filed in TXSB on 01/27/21 Page 2 of 2




                        CERTIFICATE OF SERVICE

        I certify that on January 27, 2021, a true and correct copy of the foregoing was
served to those parties listed below as shown.

Via US first class mail, postage prepaid:
Brucie Kaline Moore
15169 FM 1224
Goliad, TX 77963

Trident Exploration GP
800 N. Shoreline, Ste. 300 N
Corpus Christi, TX 78401

Brenda Medler
2010 Desmond Cove
Germantown, TN 38139-4203

Via ECF:
Christopher R Murray                           Diane W. Sanders
Jones Murray & Beatty LLP                      Linebarger Goggan Blair & Sampson, LLP
4119 Montrose Blvd., Ste. 230                  P.O. Box 17428
Houston, TX 77006-4964                         Austin, TX 78760-7428

Timothy Japhet                                 Katherine T. Hopkins
Law Office of Dan Japhet                       Johan Gustaf Soederbaum
PO Box 2419                                    Kelly Hart & Hallman, LLP
Corpus Christi, TX 78403-2419                  201 Main St., Ste. 2500
                                               Fort Worth, TX 76102
US Trustee
515 Rusk, Ste. 3516                            Julie Koenig
Houston, TX 77002                              Cooper & Scully, PC
                                               815 Walker, Suite 1040
                                               Houston, TX 77002


                                                   /s/ Nathaniel Peter Holzer
                                                   Nathaniel Peter Holzer
